Citation Nr: 1205163	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-45 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the period prior to July 18, 2008, and a disability rating in excess of 50 percent for the period beginning July 18, 2008, for posttraumatic stress disorder (PTSD).  

2.  Whether there was clear and unmistakable error (CUE) in a November 29, 2004 rating decision that denied entitlement to service connection for PTSD.  

3.  Entitlement to an effective date earlier than October 22, 2007, for the grant of entitlement to service connection for PTSD on a basis other than CUE.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.  The Veteran's decorations for his active service include a Purple Heart Medal with an Oak Leaf Cluster.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and from a March 2009 rating decision by the VA RO in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Nashville, Tennessee.   

The issues of entitlement to an increased disability rating for PTSD and of entitlement to an earlier effective date for the grant of service connection for PTSD on a basis other than CUE are addressed in the REMAND following the order section of this decision.   


FINDINGS OF FACT

1.  The November 29, 2004 rating decision denying entitlement to service connection for PTSD is final.

2.  The Veteran has not identified an error of fact or law in the November 29, 2004 rating decision to deny entitlement to service connection for PTSD that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the November 29, 2004, rating decision, in which the RO denied entitlement to service connection for PTSD.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions. 

Therefore, the Board finds that the Veteran's CUE claim is not subject to the provisions of the VCAA.  The Board notes that the Veteran and his representative have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

Legal Criteria

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the adjudicator, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

Analysis

The Veteran has asserted that the RO should have awarded entitlement to service connection for PTSD in the November 29, 2004 rating decision based on the fact that he had been awarded a Purple Heart Medal for his active service, which was sufficient evidence to concede a stressor for PTSD to warrant a VA examination for such.  A review of the record reflects that the Veteran did not appeal the November 2004 rating decision.  Accordingly, it became final.  See 38 C.F.R. § 3.104 (2011).

Careful review of the claims file shows that the DD Form 214 of record at the time of the November 2004 rating decision shows that the Veteran had active service in the Republic of Vietnam from October 1968 to October 1969.  However, there is no indication from the DD Form 214 of record at the time of the November 2004 rating decision that the Veteran was awarded a Purple Heart Medal for his service.  Additionally, a review of the Veteran's service personnel records (SPRs) were of record at the time of the November 2004 rating decision fail to show that the Veteran had been awarded a Purple Heart Medal, or any other decoration which would allow VA to concede a PTSD stressor.  Further, there is no record that the Veteran submitted any sort of stressor statement in support of his claim for verification by VA prior to the November 2004 rating decision.  Additionally, there was no evidence of record at the time of the November 2004 rating decision indicating that the Veteran had ever been diagnosed with PTSD, let alone diagnosed with PTSD that was due to a verified in-service stressor. 

In essence, the Veteran's allegation of CUE is based on the RO's failure to consider evidence that they did not know existed at the time of the November 2004 rating decision.  However, there is no indication from the record that the Veteran reported that he was in receipt of a Purple Heart Medal prior to the issuance of the November 2004 rating decision.  Additionally, a review of the record shows that the appropriate development to obtain the Veteran's service records was conducted prior to the November 2004 rating decision.  The RO had absolutely no way of knowing that the service records received from the National Personnel Records Center (NPRC) were incomplete.     

In sum, the only service records on file at the time of the November 29, 2004 rating decision failed to show that the Veteran was in receipt of a Purple Heart Medal for his active service and the Veteran had failed to otherwise allege a PTSD stressor in support of his claim.  Furthermore, there is no reason that the RO should have been aware of the records defect at the time of the November 29, 2004 rating decision as the appropriate development to obtain the Veteran's service records had been made.  Finally, there was no evidence of record at the time of the November 29, 2004 rating decision suggesting that the Veteran had been diagnosed with PTSD.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  

Therefore, the criteria for a finding of CUE in the November 29, 2004 rating decision have not been met.


ORDER

There was no clear and unmistakable error (CUE) in a November 29, 2004 rating decision that denied entitlement to service connection for PTSD, and entitlement to an effective date earlier than October 22, 2007, for the grant of entitlement to service connection for PTSD is denied on the basis of CUE.  


REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in July 2008 that the Board has found to be a timely notice of disagreement with the noncompensable disability rating assigned for PTSD in the May 2008 rating decision.  In a September 2008 rating decision, the RO granted entitlement to a 50 percent disability rating for PTSD.  However, the grant of the 50 percent disability rating was not assigned from the effective date of service connection.  Furthermore, a 50 percent disability rating is not the highest disability rating allowable for PTSD.  Therefore, this decision is not considered to be a full grant of the benefits sought on appeal.  A review of the record shows that the Veteran was not furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed this issue in appellate status and the subsequent grant of benefits was not a complete grant of the benefit sought on appeal, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim of entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD on a basis other than CUE, the Board notes that in a July 2011 statement, the Veteran's representative argued that the Veteran thought himself entitled to service connection for PTSD many years prior to the October 22, 2007, effective date assigned.  Additionally, the Veteran and his spouse have submitted statements indicating that the Veteran's psychiatric problems existed long before he filed his initial claim in July 2004.  

A review of the record shows that the September 2009 Statement of the Case consideration was limited to the issue of entitlement to an earlier effective date on the basis of CUE only.  The RO did not address the Veteran's claim based on other theories of entitlement, to specifically include whether the claim should have been granted based on reconsideration under 38 C.F.R. § 3.156 (c), used when service records in existence at the time of the original decision were associated with the claims file subsequent to the original November 2004 rating decision.

Therefore, the Veteran must be issued a Supplemental Statement of the Case with respect to the claim of entitlement to an earlier effective date for the grant of entitlement to PTSD on a basis other than CUE.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issue of entitlement an increased disability rating for PTSD.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for PTSD on a basis other than CUE.  The RO or the AMC should specifically address this issue based on the principles of reconsideration outlined in 38 C.F.R. § 3.156 (c).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


